     Case 2:19-cr-00595-CAS Document 103 Filed 02/11/21 Page 1 of 1 Page ID #:819



 1                          DECLARATION OF GREHTEL BARRAZA

 2        I, Grehtel Barraza, declare as follows:

 3        1.     I am a Los Angeles Sheriff Department (“LASD”) Deputy.             I

 4   am currently a training officer working patrol in the Los Hills

 5   Patrol Station of LASD.      I have knowledge of the facts set forth

 6   herein and could and would testify to those facts fully and

 7   truthfully if called and sworn as a witness.

 8        2.     I have been employed with LASD by 11 years.         I have worked

 9   patrol and have served as a deputy training officer.           In July 2017, I

10   was working as a deputy training officer.

11        3.     As set forth in my initial declaration, on July 27, 2017, I

12   responded to a call for service at 1234 North Laurel Avenue, Unit

13   #17, West Hollywood, California.

14        4.     Unit #17 had an open concept layout.        Upon entering, I was

15   in the living room, which flows into the kitchen without any walls or

16   other barriers.    The kitchen table was visible from the area in the

17   living room where I was responding to the call for service.

18        5.     On the kitchen table, in plain view, I saw drug evidence.

19   At this time, I do not recall precisely what I saw, but I remember

20   that it was drug paraphernalia and/or a substance appearing to be

21   drugs.

22        I declare under penalty of perjury under the laws of the United

23   States of America that the foregoing is true and correct and that

24   this declaration is executed at Los Angeles, California, on January

25   31, 2021.

26                                           /s/with email authorization

27                                            GREHTEL BARRAZA
28
